      Case: 4:21-cv-01088 Doc. #: 1 Filed: 09/01/21 Page: 1 of 13 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ATLANTIC CASUALTY INSURANCE
COMPANY,

               Plaintiff,

vs.                                                   Cause Number: 4:21-cv-1088

ST. LOUIS AUTO CAR SALES, LLC and
ERIC WARE,

               Defendants.


                     COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, Atlantic Casualty Insurance Company (“Atlantic Casualty”) files this Complaint

for Declaratory Judgment pursuant to 28 U.S.C. §2201 and states:

                                              PARTIES

       1.      Plaintiff, Atlantic Casualty, is and was at all material times, a citizen of the state

of North Carolina because it is a foreign insurance corporation organized under the laws of the

state of North Carolina with its principal place of business in that state.

       2.      Defendant, Eric Ware (“Ware”), is an individual and a citizen of the state of

Missouri.

       3.      Defendant, St. Louis Auto Car Sales, LLC (“St. Louis Auto”), is a Missouri

limited liability company whose members are Lisa Renaud and Patrick Hamill, both individuals

and citizens of the state of Missouri. St. Louis Auto is, therefore, a citizen of the state of

Missouri.




                                                  1
      Case: 4:21-cv-01088 Doc. #: 1 Filed: 09/01/21 Page: 2 of 13 PageID #: 2




                                                 VENUE

        4.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 because a substantial

part of the events giving rise to this suit occurred in this district.

                                             JURISDICTION

        5.      This Court has jurisdiction pursuant to 28 U.S.C. § 2201, the Declaratory

Judgments Act, and pursuant to 28 U.S.C. §1332 because all of the defendants are from a state

different from the plaintiff and because the matter in controversy exceeds $75,000, exclusive of

interest and costs, as alleged in paragraphs 23, 26 and 28 hereof.

                                     THE UNDERLYING LAWSUIT

        6.      On March 18, 2021, Ware filed suit against St. Louis Auto alleging violations of

the federal Fair Debt Collection Practices Act (FDCPA), the Missouri Merchandising Practices

Act (MMPA) and common law fraud in connection with the sale of two vehicles.

        7.      A copy of Ware’s Petition, filed in the Circuit Court of the City of St. Louis,

Missouri, is attached as Exhibit A and referred to herein as “the Petition”.

        8.      The Petition alleges that in February or March 2018, Ware purchased a Ford

Escort from St. Louis Auto.

        9.      The Petition further alleges that the Ford Escort “broke down,” and St. Louis

Auto “gave” him a Dodge Neon “as compensation.”

        10.     The Petition further alleges that the Dodge Neon broke down as well, and Ware

was “given” a 2000 model BMW on April 4, 2018 “for compensation” for the previous two

vehicles’ mechanical failures.

        11.     The Petition alleges that the purchase contract for the BMW provided that Ware

would make 16 payments of $214.11.



                                                    2
      Case: 4:21-cv-01088 Doc. #: 1 Filed: 09/01/21 Page: 3 of 13 PageID #: 3




       12.     The Petition alleges that in July 2018, Ware went to work for St. Louis Auto.

       13.     The Petition alleges that Ware’s employers told him they would be taking $50.00

from each of his paychecks to pay for the BMW.

       14.     The Petition further alleges that in November 2018, Ware purchased a 1998 Ford

Explorer from St. Louis Auto.

       15.     The Petition alleges that three months later, he bought a 2001 Lincoln for which

he agreed to make 40 payments of $50.00.

       16.     The Petition alleges that Ware made those payments from April 2018 through

July 2019.

       17.     The Petition alleges that the BMW should have been paid off by July 2019 but

that St. Louis Auto failed to apply “these payments” to the contract and failed to report “these

payments” to the credit bureau.

       18.     The Petition alleges that Ware was fired from his employment with St. Louis

Auto on August 16, 2019.

       19.     The Petition alleges that, ten days later, St. Louis Auto mailed two right-to-cure

letters related to “the contracts,” which letters communicated significant past-due balances.

       20.     According to the Petition, the right-to-cure letters 1) were mailed out five days

late; 2) failed to specify which contract was in default; 3) failed to state that the insured would

repossess the vehicles, and which vehicle would be repossessed; and 4) failed to state that the

letters had come from a debt collector.

       21.     The Petition alleges that St. Louis Auto repossessed the BMW in October 2019.

The Petition further alleges that Ware had personal property in the car that has not been returned.




                                                 3
      Case: 4:21-cv-01088 Doc. #: 1 Filed: 09/01/21 Page: 4 of 13 PageID #: 4




        22.     For Count I, the Petition purports to state a cause of action under the FDCPA and

alleges:

                29.    Defendant’s collection attempts are to collect a balance that is not
                       allowed by law or by agreement running to the Defendant.

                31.    Defendant’s collection attempt did not include a disclosure that the
                       Notice to Cure sent by Defendant was from a debt collector.

        23.     With respect to Count I, the Petition prays for actual damages, statutory damages

“up to one thousand ($1000.00) pursuant to 15 U.S.C. 1692k,” costs and attorney’s fees pursuant

to statute.

        24.     For Count II of the Petition, under the Missouri Merchandising Practices Act, the

Petition alleges:

                39.    Defendant’s acts, use and employment of deception, false pretenses,
                       false promises, misrepresentation, unfair practices and the concealment,
                       suppression, or omission of material facts for the sale of consumer
                       products in trade and commerce, is an unlawful practice.

        25.     The Petition alleges Ware suffered emotional and mental anguish, frustration,

annoyance and inconvenience. The Petition also claims economic damages consisting of time,

effort and expense necessitated to “force Defendant to comply with its contractual and statutory

obligations.”

        26.     For Count II of the Petition, Ware claims actual and punitive damages, attorney’s

fees and expenses.

        27.     For Count III of the Petition, Ware alleges common law fraud. More specifically,

Ware alleges:

                45.    Mr. Ware was led to believe, by Defendant, that Defendant was applying
                       Mr. Ware’s payments and the fifty dollars ($50.00) that was being taken
                       out of Mr. Ware’s paycheck to each of Mr. Ware’s contracts.



                                                4
      Case: 4:21-cv-01088 Doc. #: 1 Filed: 09/01/21 Page: 5 of 13 PageID #: 5




               46.    Despite these representations to Mr. Ware, Mr. Ware’s payments and
                      fifty dollars ($50.00) from Mr. Ware’s paychecks were not being applied
                      to Mr. Ware’s contracts.

               47.    By not applying Mr. Ware’s payments as represented to Mr. Ware, Mr.
                      Ware has been damaged by the unlawful repossession of Mr. Ware’s
                      BMW.

               48.    When making such representations, Defendant knew that it had no
                      intention to apply Mr. Ware’s payments and the fifty dollars ($50.00)
                      from Mr. Ware’s paycheck to his contracts.

               49.    At the time the representations were made, Mr. Ware was ignorant of
                      the falsity of such representations.

               50.    By purchasing the vehicles and using the vehicles, Mr. Ware relied upon
                      Defendant’s representations that they would apply all of Mr. Ware’s
                      payments and the fifty dollars ($50.00) from Mr. Ware’s paycheck to the
                      contracts.

       28.     For Count III, the Petition prays for damages in excess of $5,500.00, punitive

damages “in the maximum amount allowed by law and up to five hundred thousand dollars

($500,000)”, court costs and fees and attorney’s fees.

                                    THE INSURANCE POLICY

       29.     Atlantic Casualty issued policy number 3120000055 with effective dates of

September 1, 2018 to September 1, 2019 (“the Policy”).

       30.     A copy of the Policy is attached as Exhibit B and incorporated herein by

reference.

       31.     The Policy provides covered auto liability, general liability and garage keepers

coverage with limits of $1 million per occurrence. The Policy also provides Acts, Errors and

Omissions coverage with limits of $100,000, all as more specifically set out in the Policy.

       32.     The named insured is St. Louis Auto Car Sales LLC.



                                                5
      Case: 4:21-cv-01088 Doc. #: 1 Filed: 09/01/21 Page: 6 of 13 PageID #: 6




       33.    Section I, Paragraph D of the Policy applies to liability for covered “autos”,

defined by Subparagraph A of Section I as including autos owned by the insured and autos the

insured does not own, lease, hire, rent or borrow but uses in connection with the insured’s auto

dealership.

       34.    Section I, Paragraph D of the Policy provides, in part:

              SECTION I – COVERED AUTOS COVERAGE

                                                *      *       *

              D.      Covered Autos Liability Coverage

                      1.     Coverage

                      We will pay all sums an “insured” legally must pay as damages because of
                      “bodily injury” or “property damage” to which this insurance applies,
                      caused by an “accident” and resulting from the ownership, maintenance
                      or use of covered “autos”.

                                                *      *       *

                      We have the right and duty to defend any “insured” against a “suit”
                      asking for such damages or a “covered pollution cost or expense.”
                      However, we have no duty to defend any “insured” against a “suit”
                      seeking damages for “bodily injury” or “property damage” or a “covered
                      pollution cost or expense” to which this insurance does not apply.

       35.    Section I, Paragraph E of the Policy provides, in part:

              E.      Garagekeepers Coverage

              1.      Coverage

              a.      We will pay all sums the “insured” legally must pay as damages for “loss”
                      to a “customer’s auto” or “customer’s auto” equipment left in the
                      “insured’s” care while the “insured” is attending, servicing, repairing,
                      parking or storing it in your “auto dealer operations” under:

                      (1)    Comprehensive Coverage



                                                6
      Case: 4:21-cv-01088 Doc. #: 1 Filed: 09/01/21 Page: 7 of 13 PageID #: 7




                       From any cause except:

                       (a)    The “customer’s auto’s” collision with another object; or
                       (b)    The “customer’s auto’s” overturn.

                                                  *      *    *

       36.     Section II, Paragraph A, Bodily Injury and Property Damage Liability of the

Policy provides, in part:

               SECTION II - GENERAL LIABILITY COVERAGES

               A.      Bodily Injury And Property Damage Liability

               1.      Coverage

               a.      We will pay all sums an “insured” legally must pay as damages because of
                       “bodily injury” or “property damage” to which this insurance applies
                       cause by an “accident”; and resulting from your “auto dealer operations”
                       other than the ownership, maintenance or use of “autos”.

                                                *      *      *
                              We have the right and duty to defend any “insured” against a
                              “suit” asking for these damages. However, we have no duty to
                              defend any “insured” against a “suit” seeking damages for “bodily
                              injury” or “property damage” to which this insurance does not
                              apply. …


                                          *       *      *

                       b.     This insurance applies to “bodily injury” and “property damage”
                              only if:

                                          *       *      *

                              (2)     The “bodily injury” or “property damage” occurs during
                                      the policy period; and

       37.     Section III of the Policy provides, in part:

               SECTION III – ACTS, ERRORS OR OMISSIONS LIABILITY COVERAGES


                                                  7
Case: 4:21-cv-01088 Doc. #: 1 Filed: 09/01/21 Page: 8 of 13 PageID #: 8




       A.     Coverage

       We will pay all sums that an “insured” legally must pay as damages because of
       any “act, error or omission” of the “insured” to which this insurance applies
       sand arising out of the conduct of your “auto dealer” operations”, but only if
       the “act, error or omission” is committed in the coverage territory during the
       policy period.

       We will have the right and duty to defend any “insured” against a “suit” asking
       for these damages. However, we have no duty to defend any “insured” against a
       “suit” seeking damages for “acts errors or omissions” to which this insurance
       does not apply.

                                        *       *       *

 38.   Section III of the Policy includes the following exclusions:

       B.     Exclusions

       This insurance does not apply to:

       1.     Criminal, Fraudulent, Malicious, Dishonest Or Intentional Acts

              Damages arising out of any criminal, fraudulent, malicious, dishonest or
              intentional “act error or omission: by an “insured”, including the willful or
              reckless violation of any law or regulation. However, this exclusion does
              not apply to any “insured” who did not:

              a.      Personally commit;
              b.      Personally participate in;
              c.      Personally acquiesce to; or
              d.      Remain passive after having knowledge of any such “act, error or
                      omission.”

       2.     Bodily Injury, Property Damage Or Personal And Advertising Injury

              “Bodily injury”, “property damage” or “personal and advertising injury.”

       3.     Profit Gain

              Damages based upon, attributable to or arising in fact out of the gaining
              of any profit, remuneration or advantage to which any “insured” was not
              entitled.


                                        8
Case: 4:21-cv-01088 Doc. #: 1 Filed: 09/01/21 Page: 9 of 13 PageID #: 9




                                        *      *        *

       5.     Noncompensatory Damages

              Criminal fines or penalties imposed by law or regulation, punitive or
              exemplary damages or demands for injunctive or equitable relief.

 39.   The Policy includes the following definitions:

       SECTION V – DEFINITIONS

       A.     “Accident” includes continuous or repeated exposure to the same
              conditions resulting in “bodily injury” or “property damage”.

       B.     “Act, error or omission” means any actual or alleged negligent act, error
              or omission committed by an “insured” in the course of your “auto dealer
              operations” arising:

                      1.     Out of an “insureds” failure to comply with any local, state
                             or federal law or regulation concerning the disclosure of
                             credit or lease terms to consumers in connection with the
                             sale or lease of an “auto” in your “auto dealer operations”,
                             including but not limited to, the Truth in Lending and
                             Consumer Leasing Acts;

                                        *      *        *

       F.     “Bodily injury” means bodily injury, sickness or disease sustained by a
              person including death resulting from any of these.

                                        *      *        *

       H.     “Customer’s auto” means a land motor vehicle, “trailer” or semitrailer
              lawfully within your possession for service, repair, storage or
              safekeeping, with or without the vehicle owner’s knowledge or consent.
              A “customer’s auto” also includes any such vehicle left in your care by
              your “employees” and members of their households who pay for services
              performed.

                                        *      *        *

       Q.     “Loss” means direct and accidental loss or damage. But for
              Garagekeepers Coverage only, “loss” also includes any resulting loss of
              use.

                                        9
Case: 4:21-cv-01088 Doc. #: 1 Filed: 09/01/21 Page: 10 of 13 PageID #: 10




                                         *      *       *

        U.     “Property damage” means damage to or loss of use of tangible property.

  40.   The Policy includes the following exclusion:

                               EXCLUSION – PUNITIVE DAMAGES

         THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FOLLOWING

                       COMMERCIAL GENERAL LIABILITY COVERAGE PART
                            AUTO DEALERS COVERAGE FORM
                               GARAGE COVERAGE FORM

        This insurance does not apply to any claim of or indemnification for punitive,
        exemplary and/or statutorily enhanced damages, including, but not limited to,
        multiple damages. If a “suit” seeking both compensatory and punitive,
        exemplary and/or statutorily enhanced damages, including but not limited to,
        multiple damages has been brought against you for a claim covered by this
        policy, we will provide defense for such action. We will not have any obligation
        to pay for any costs, interest or damages attributable to punitive, exemplary
        and/or statutorily enhance damages, including but not limited to multiple
        damages.

                                         *      *       *

  41.   The Policy also includes the following exclusion:

                                  EXCLUSION - MENTAL INJURY

         THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FOLLOWING

                       COMMERCIAL GENERAL LIABILITY COVERAGE PART
                            AUTO DEALERS COVERAGE FORM
                               GARAGE COVERAGE FORM

        This insurance does not apply to any claim, loss, costs or expense arising out of
        emotional distress, mental anguish, humiliation, mental distress, mental injury,
        mental suffering, worry, annoyance, anxiety, inconvenience, depression,
        dissatisfaction, or shock to the nervous system or any physical manifestation of
        any of the foregoing, or any similar injury unless it arises out of physical injury
        that occurs to that person.


                                        10
    Case: 4:21-cv-01088 Doc. #: 1 Filed: 09/01/21 Page: 11 of 13 PageID #: 11




                                                *       *       *

       42.     The Policy also includes the following exclusion:

                                    EXCLUSION - TRANSFER OF OWNERSHIP

                THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FOLLOWING

                                         AUTO DEALERS COVERAGE FORM
                                           GARAGE COVERAGE FORM

               This insurance does not apply to any claim, loss, costs or expenses for “bodily
               injury”, “property damage” or physical damage to any covered “auto” after an
               auto held for sale has been transferred to the customer. The transfer of
               ownership occurs when possession of the covered “auto” has been surrendered
               to the customer, or relinquished to a third party transporter or transportation
               company, regardless of the time the title transfer is processed.

       43.     In accordance with the Policy provisions quoted above, the Atlantic Casualty

Policy does not cover the claims asserted by Ware in the Petition.

       44.     Nevertheless, upon information and belief, Ware intends to seek recovery from

Atlantic Casualty for the damages awarded to him by the court as alleged in paragraphs 23, 26

and 28 of this Complaint.

       45.     In accordance with the foregoing Policy terms and exclusions, Atlantic Casualty

is not obligated to defend St. Louis Auto or anyone else in the litigation filed by Ware as alleged

herein, nor is it required to indemnify St. Louis Auto or anyone else for Ware’s claims made in

the Petition because the Policy attached as Exhibit B does not cover the claims asserted by Ware

in the Petition attached as Exhibit A.

       46.     Atlantic Casualty brings this declaratory judgment action pursuant to 28 U.S.C. §

2201, and states that there is an actual, justiciable controversy between Atlantic Casualty and the

defendants named and asks that this Court declare the rights and obligations of the parties with




                                                11
    Case: 4:21-cv-01088 Doc. #: 1 Filed: 09/01/21 Page: 12 of 13 PageID #: 12




respect to the insurance policy attached as Exhibits B and with respect to the Petition attached as

Exhibit A as alleged herein.

                                        PRAYER FOR RELIEF

       Atlantic Casualty prays that defendants be cited to appear and answer and, upon final

trial, Atlantic Casualty be granted judgment as follows:

       A.      A declaration that the policy of insurance issued by Atlantic Casualty, as alleged,

provides no coverage for and no duty on behalf of Atlantic Casualty to provide a defense to or to

indemnify St. Louis Auto, or anyone else, for the claims asserted in the lawsuit styled, Eric Ware

vs. St. Louis Auto Truck and Repair, Inc. in the Circuit Court of the City of St. Louis, Missouri

under cause number 2122-CC00559.

       B.      A declaration that Atlantic Casualty shall have no duty or obligation to pay on

behalf of St. Louis Auto or anyone else any sum that St. Louis Auto or anyone else may become

obligated to pay by way of settlement or judgment in connection with the matter styled, Eric

Ware vs. St. Louis Auto Truck and Repair, Inc. in the Circuit Court of the City of St. Louis,

Missouri under cause number 2122-CC00559.

       C.      Plaintiff prays for trial by jury on all issues so triable.




                                                  12
Case: 4:21-cv-01088 Doc. #: 1 Filed: 09/01/21 Page: 13 of 13 PageID #: 13




                                 Respectfully submitted,

                                 GALLOWAY, JOHNSON, TOMPKINS
                                 BURR & SMITH, P.C.

                                 /s/        Stephen J. Moore

                                 ___________________________________
                                 Stephen J. Moore (Atty. Reg. #58100)
                                 222 S. Central Avenue, Suite 1110
                                 St. Louis, Missouri 63105
                                 Telephone: (314) 725-0525
                                 Facsimile: (314) 725-7150
                                 smoore@gallowaylawfirm.com
                                 ATTORNEYS FOR PLAINTIFF
                                 ATLANTIC CASUALTY INSURANCE
                                 COMPANY




                                       13
